Exhibit 10.61

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered into
effective as of December 4, 2008 (“Effective Date”), by and between Averion
International Corp., a Delaware corporation ( “Company”) and Markus H.
Weissbach, M.D., Ph.D. (“Executive”).

 

RECITALS

 

A.            Company and Executive have previously entered into that certain
Employment Agreement dated January 10, 2008 (the “Prior Agreement”).  All
capitalized terms not otherwise defined herein shall have the same meanings
ascribed to such terms in the Prior Agreement.

 

B.            Company and Executive desire to amend the Prior Agreement to amend
certain provisions set forth in the Prior Agreement to: (i) for calendar year
2008, reduce the maximum annual bonus Executive is eligible to receive from one
hundred percent (100%) of Executive’s then in effect Annual Base Salary to
seventy five percent (75%) of Executive’s then in effect Annual Base Salary; and
(ii) for calendar year 2009 and thereafter, reduce the maximum annual bonus
Executive is eligible to receive from one hundred percent (100%) of Executive’s
then in effect Annual Base Salary to fifty percent (50%) of Executive’s then in
effect Annual Base Salary.

 

NOW, THEREFORE, in consideration of the foregoing facts and mutual agreements
set forth below, the parties intending to be legally bound, agree to amend the
Prior Agreement as follows:

 


1.             ANNUAL BONUS.  THE FIRST SENTENCE OF SECTION 3.2 OF THE PRIOR
AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 


“ANNUAL BONUS.  IN ADDITION TO THE ANNUAL BASE SALARY, EXECUTIVE SHALL BE
ELIGIBLE TO RECEIVE, IN THE SOLE DISCRETION OF THE BOARD OF DIRECTORS OR THE
COMPENSATION COMMITTEE THEREOF, (I) FOR CALENDAR YEAR 2008, AN ANNUAL BONUS OF
UP TO SEVENTY FIVE PERCENT (75%) OF THE THEN IN EFFECT ANNUAL BASE SALARY, AND
(II) FOR CALENDAR YEAR 2009 AND THEREAFTER, AN ANNUAL BONUS OF UP TO FIFTY
PERCENT (50%) OF THE THEN IN EFFECT ANNUAL BASE SALARY (THE ANNUAL BONUS AMOUNTS
SET FORTH IN CLAUSES (I) AND (II), THE “BONUS”), IN ACCORDANCE WITH, AND BASED
UPON, THE SATISFACTION OF CERTAIN OBJECTIVE CRITERIA AND COMPANY AND INDIVIDUAL
PERFORMANCE STANDARDS ESTABLISHED ANNUALLY BY THE BOARD OF DIRECTORS OR THE
COMPENSATION COMMITTEE THEREOF.”


 


2.             REFERENCES.  ALL REFERENCES IN THE PRIOR AGREEMENT TO THE
“AGREEMENT” SHALL MEAN THE PRIOR AGREEMENT, AS AMENDED BY THIS AMENDMENT.


 


3.             FULL FORCE AND EFFECT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AMENDMENT, ALL OTHER TERMS AND CONDITIONS OF THE PRIOR AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


4.             SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF COMPANY AND EXECUTIVE AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.


 


5.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND TOGETHER SHALL
CONSTITUTE ONE DOCUMENT.  THIS AMENDMENT MAY BE

 

1

--------------------------------------------------------------------------------



 


EXECUTED AND TRANSMITTED VIA FACSIMILE OR ELECTRONIC TRANSMISSION IN PDF FORM
WITH THE SAME VALIDITY AS IF IT WERE AN INK-SIGNED DOCUMENT.


 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the Effective Date.

 

“Company”

 

Averion International Corp., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Philip T. Lavin

 

 

Name: Philip T. Lavin, Ph.D.

 

 

Title: Executive Chairman

 

 

 

 

 

 

“Executive”

 

By:

/s/ Markus H. Weissbach

 

 

Markus H. Weissbach, M.D., Ph.D.

 

[Signature Page to Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------